Name Case  2:85-cv-04544-DMG-AGR Document
     and address:                                                     656 Filed 09/04/19 Page 1 of 5 Page ID #:33153
                     Joseph P. Lombardo
                  Chapman and Cutler LLP
             111 West Monroe Street, 16th Floor
                   Chicago, Illinois 60603
                  Telephone: (312) 845 3000

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
Jenny L. Flores
                                                          Plaintiff( s),                           2:85 cv 4544 DMG (AGR)

                  v.
                                                                                APPLICATION OF NON-RESIDENT ATTORNEY
Edwin Meese, et al.                                                                   TO APPEAR IN A SPECIFIC CASE
                                                       Defendant(s),                         PROHACVICE

INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I- INFORMATION

Lombardo, Joseph P.
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here iffederal government attorney   □
Chapman and Cutler LLP
Firm/Agency Name
 111 W. Monroe St.                                                         (312) 845-3000                         (312) 701-2361
                                                                           Telephone Number                       Fax Number

Street Address
 Chicago, Illinois 60603                                                                          lombardo@chapman.com
 City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
 Children's Rights                                                         [] Plaintiff(s) [] Defendant(s) [X] Other: Amicus Curiae
                                                                           D   Plaintiff(s)   D Defendant(s) D   Other:
                                                                                                                          ---------
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                          Date of Admission              Active Member in Good Standing? (if not, please explain)
 Illinois Bar                                            November 9, 2000               Yes
 U.S. District Court, Northern District of IL            December 21, 2000              Yes
 U.S Court of Appeals, Seventh Circuit                   November 5, 2003               Yes

G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of3
       Case 2:85-cv-04544-DMG-AGR Document 656 Filed 09/04/19 Page 2 of 5 Page ID #:33154
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
         Case Number                                    Title of Action                            Date of Application       Granted I Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            [] Yes        [X] No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         [] Yes        [] No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II- CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) 1 am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
                Rule 83-2.1.3.4.


               Dated August 30, 2019                                    Joseph   P. Lombardo




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of3
       Case 2:85-cv-04544-DMG-AGR Document 656 Filed 09/04/19 Page 3 of 5 Page ID #:33155
SECTION III - DESIGNATION OF LOCAL COUNSEL
Bach-y-Rita, Peter
Designee's Name (Last Name, First Name & Middle Initial)
Chapman and Cutler LLP
Firm/Agency Name
595 Market Street, 26th Floor                                      (415) 278 9037                       (415) 541-0506
                                                                   Telephone Number                     Fax Number

Street Address                                                    bachyrita@chapman.com
                                                                   E-mail Address
San Francisco, California 94105
City, State, Zip Code                                              SBN 267442
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
               Dated August 30, 2019                               Peter Bach-y-Rita




SECTION IV - SUPPLEMENT ANSWERSHERE (ATTACH ADDITIONAL PAGES IFNECESSARY)

 New York Bar, admitted 6/22/2016, in good standing
 Supreme Court of the United States, admitted February 23, 2015, in good standing
 U.S. District Court for the Central District of Illinois, admitted November 25, 2009, in good standing




G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                       Page 3 of 3
Case 2:85-cv-04544-DMG-AGR Document 656 Filed 09/04/19 Page 4 of 5 Page ID #:33156




                           Certificate of Admission
                            To the Bar of Illinois
         I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                       Joseph Patrick Lombardo


         has been duly licensed and admitted to practice as an Attorney and Counselor at
         Law within this State; has duly taken the required oath to support the
         CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
         also the oath of office prescribed by law, that said name was entered upon the Roll
         of Attorneys and Counselors in my office on 11/09/2000 and is in good standing, so
         far as the records of this office disclose.




                                                 IN WITNESS WHEREOF, I have hereunto
                                                       subscribed my name and affixed the
                                                       seal of said Court, this 23rd day of
                                                       August, 2019.




                                                                                        Clerk,
                                                         Supreme Court of the State of Illinois
Case 2:85-cv-04544-DMG-AGR Document 656 Filed 09/04/19 Page 5 of 5 Page ID #:33157




                      Sale of co 9or.k
               Supreme Courl, Jlpellale Dioision
                  Jl:rdJdeiaf'Department

         S, Joe-tD. la/berger, Gfek ofthe Tlpeflale 'Dioision ofthe
   dupreme Gour! ofthe Stale of ew Vork, OirdJudicial'Department, do
   ereby certify that


                   Jose£ Tat-ick lSomab6ardo
   aoinq taken andsubscribedthe Constitutional Oath ofOffce as prescribedby
   law, @as duly licensedandadmittedlo practice by this Court as an lttorneu
   and Counselor at L©aw in allcourts ofthe Otate of ework on the 22ndday of
   une, 2016, is currently in goodstanding andis registeredwill the
   JI/ministralive Office ofthe Courts as requiredby section four hundredsixty-
   eight-a ofthe Judiciary law.

                          Shn itness 0hereof, 9[ave hereunto set my hand
                              andaffedthe Oeafofsaid Court, al the
                              Ci, of7lb6any, this 23rdday ofOuerast, 2019.




                                                  Clerk
